         Case 2:19-cv-00272-DBP Document 13 Filed 05/16/19 Page 1 of 2




Mark A. Nickel(SBN: 14082)
Sara E. Pendleton (SBN: 14008)
GORDON REES SCULLY MANSUKHANI,LLP
111 Main Street, 5th Floor
Salt Lake City, UT 84101
Telephone: (801)204-9990
Facsimile: (385) 282-7590
mnickel@grsm.com
spendleton@grsm.com

Attorneysfor Defendant Valley Behavioral Health


                         IN THE UNITED STATES DISTRICT COURT


                          DISTRICT OF UTAH - CENTRAL DIVISION



   SHANE STROH,                                           STIPULATION FOR DISMISSAL
                                                               WITH PREJUDICE
           Plaintiff,
                                                             CivilNo.2:19-cv-00272-DBP
   vs.



   VALLEY BEHAVIORAL HEALTH,
                                                            Magistrate Judge Dustin B. Pead
           Defendant.



         Pursuant to Rule 41(a)(l)(A)(ii) of the Federal Rules of Civil Procedure, the parties

stipulate to the dismissal of this action with prejudice, including any and all counterclaims and

crossclaims, each party to bear his, her or its own attorneys’ fees and costs.

         DATED this 16“^ day of May, 2019.
                                                    GORDON REES SCULLY
                                                    MANSUKHANI,LLP

 By:                                                By: /s/ Mark A. Nickel
         Plaintiff Shane Stroh                             Mark A. Nickel
                                                           Sara E. Pendleton


                                                    Attorneysfor Defendant Valley Behavioral Health
        Case 2:19-cv-00272-DBP Document 13 Filed 05/16/19 Page 2 of 2




                                CERTIFICATE OF SERVICE


       I hereby certify that on May 16, 2019, a copy of the foregoing STIPULATION FOR

DISMISSAL WITH PREJUDICE was filed electronically with the Clerk of the Court using

the Court’s CM/ECF electronic filing system, which will send an electronic copy of this filing to

all counsel of record. A copy was also mailed this day to plaintiff at his address of record:

       Shane Stroll
       640 SpringhoLise Lane
       Murray, UT 84107


                                                          /s/ Kimberly Davison




                                                -2-
